Case 2:19-cv-00405 Document1 Filed 05/24/19 Page 1 of 3 PagelID #: 1

UNTTED STATES DTSTREICT COURT.

 

 

SOUTHERN DISTRICT

 

 

 

Andee Williamson, J
Plaintiff, | [May 2.4 201 | |

 

 

 

 

 

 

2219—cev—0405

 

Werdlen Aumess Lol L, Erame , Betsy Divider j Commi ss On Sard

 

 

Sst. Perk: AS) C0, Zohn Doe.’

 

Defendants’ ;

 

 

 

 

Complaint ,
L On Aawy jar 2014 Andre Williamson, Pleatatift WAS

 

 

lhousged in the Quilliams One. segregated tsolation unit at

 

 

Mount Olive. Correctional Complex J cell number 05,

 

a, On the date above. the Platnti¥t WES, LA hive cell laying
On his bunk when Correctional Offer Sohn Noe unloakes

 

the. Pleointi bls cell hoor elec tronielly from Quill ianmns Oue

 

tourer allowing On. Inmate to enter the cell and assault

 

the Plaint. pe

 

3. Priow- to the ahove. assault the Plat rtitt £vlee

 

 

several GeCUOnCes stating + hret offraers had ested

4h reats Oo £ assault,

 

4. As az cesult of the Defend ants aortions the.

 

 

Plaintiff suttered the Following

a. Multi le bruises to his Faae, neck , chest, and arms

 

 

 

 

Ala S CA, and hee doe hes, ~

 

@)
Case 2:19-cv-00405 Document1 Filed 05/24/19 Page 2 of 3 PagelD #: 2

 

bh, Emotional frame, AS A. result ot the cboou e. ation

 

loss of sleep, Panic. attacks , and stress from the bear _

 

of avother assault,

 

C. Violation of his Eéahth Amend meant rights

 

Og
under the United. Stetes Constitution, _

 

d. Freecou from Cruel cauncd Unirsidal Puntshmcet

 

Cs Freecbaum from being assaulted

 

f, Ecreedom brom che): erede_| indetfevense fo huss sekely Me

 

 

 

LS, Foon the sath actions above. the Pla latte requests

 

hat this Court:

 

or Aasacd: Compensatory damages Lh the amount ot |

 

 

425 O06 Prec Deflendeut

b. Pron! five damages of 50, OOO

 

J |
a, Transtec frow Mount Olive Cocrectional Complek,

 

 

 

Plointi fl dows SWI Car” that the a foce sted LS fre aud _.

 

 

accurate under penalty of perjury,

 

S igned this 2 A= day of Mey, / 2014

 

 

; BL o

 

 

Andee Williamson , pce SC.

 

 

 

 

 

 

 

 

 

 

TH
Case 2:19-cv-00405 Document1 Filed 05/24/19 Page 3 of 3 PagelD #: 3

 

 

poe ae Ee ll SE
nae F pe a gol
mate at Vi Ate
~ Paras

 

bCEST sm UOAS A HOU
Ihae Xq ‘oy
ZUNOD F9°4tSIC = Sazpvtse pet!)

   

BIMIBAIA Say jo TON\SIq Wal INO:
UNOD DUISIC “SN nes
penne HF19 ‘HANI “T AHOU

6102 7 2 AWW

      
   

    

MOTPOMG UsIDG

 

S
PIXE am ayo sid
Aver apis uopuoul 7
D7 O°w
, babnise Kosiytypi aspuy

       

ee ANGINOD BINNISNOD £80d OE HLM SOR CNY AIay

ea
Correspondefice

oe

§i0e SAGn ©

( ed
es . _
a be US| POSTAGE >> Pitney Bowes

io

 

 

 

 

 
